Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 02, 2016

The Court of Appeals hereby passes the following order:

A16A0914. BRUCE WAYNE HUEY v. THE STATE.

      A jury found Bruce Wayne Huey guilty of aggravated child molestation, and
his conviction was affirmed on appeal. See Huey v. State, Case No. A12A1698
(decided March 29, 2013). In July 2015, Huey filed a pro se motion to vacate void
sentence, arguing that the trial court erred in sentencing him to both life imprisonment
and a split sentence of 25 years mandatory minimum, then life on probation. The trial
court denied Huey’s motion, and this direct appeal followed. We lack jurisdiction.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if
it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (a) (409 SE2d 517) (1991). "Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides." Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, despite Huey’s argument to the contrary, the record shows that Huey was
sentenced to Life based on his conviction for aggravated child molestation. The
disposition goes on to read: “HOWEVER, it is further ordered by the Court . . .
THAT upon service of 25 YEARS DOC of the above sentence, the remainder of
BALANCE may be served on probation . . .” This sentence does not impose
punishment that the law does not allow. See OCGA §§ 16-6-4 (d); 17-10-7. Because
Huey did not raise a colorable void sentence argument, this appeal must be
DISMISSED for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                                                           03/02/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.